Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement filed 11/21/22 is acknowledged. Applicant elected Group I (claims 1-18 and 20-22) without traverse.
 	With respect to species election, applicant elected an expression construct comprising a transgene encoding a monoterpene synthase (species (2)).
Claim 18 (Group II invention) and claims 4, 6-9, drawn to species 1 and 3 are hereby withdrawn as drawn to non-elected invention.
					DETAILED ACTION
 	Claims 1-3, 5, 10-18, 20-22 are under examination on the merits.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 ends with two periods. Appropriate correction is required.
Specification
The specification is objected for reciting hyperlink language (see for example page 19, line 13). Applicant is advised to delete hyperlink language everywhere in the specification in compliance with 37 CFR section 1.57(d). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 10-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is unknown what applicant means by “polypeptide leader sequence”. Said phrase has not been explicitly defined in the disclosure and in paragraphs [0044], [0049] and [0055] only some embodiments of said phrase have been described. Applicant is advised to clarify what exactly said phrase refers to, in response to this office action. Claims 2-3, 5, 10-18, 20-22 have been merely objected for depending from claim 1.
Claims 1-3, 5, 10-18, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the phrase “exogenous antibiotic resistance protein” is totally confusing. It is unknown how in the context of the expression construct claimed, antibiotic resistance protein is exogenous. Usually, the term “exogenous” is applied to some product being imported from an outside source into a host cell, but here the invention is an expression construct. Further, it is totally confusing as to how the phrase “that is over-expressed in cyanobacteria ….” provides any structural limitations to instantly claimed construct. Claims 2-3, 5, 10-18, 20-22 have been merely objected for depending from claim 1.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, it appears that the generic term “an” after “host cell comprising “, should be “the”, as the construct refers to base claim 1.
Claim 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 20, line 1, and in claim 22, line 2, the term “high” is a qualitative term. It is unknown how said term associates to any measurable quantity. Appropriate clarification is required.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 21, it is confusing a to what the relationship between terpenoid and the transgene of claim 1 is. This is because, in claim 1 no specific transgene is identified.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 10-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 2-3, 5, 10-18 and 20-22) are directed to a genus of expression constructs (host cells comprising them) and methods of use of said constructs, wherein said genus is inadequately described in the specification.
 	The court of Appeals for the Federal Circuit has recently held that such a general definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming an expression construct by function. No specific structural limitations can be found in base claim 1.
	It is totally unknown what exactly the structural limitations of (a) codon-optimized transgene (which can be from any source or origin) and (b) the leader sequence (which can be from any source or origin) are. Applicant is fully aware that functional and conditional limitations such as what happens to expression construct once it enters into a cell etc. fail to provide any identifiable structural characteristics for the construct claimed and this type of generic claim fails to meet the requirements of 112 first paragraph.
 	Since the expression construct is inadequately described (see claims 1-3 and 5), host cells comprising it (see claims 10-18) and methods of using said construct (claims 20-22) are also inadequately described.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) Claim(s) 1-3, 10-18, 20-22 are rejected under 35 U.S.C. 102(b)(2) as anticipated by Duhring et. al., “Duhring” (US 2014/0322799, 6/2014, see also its corresponding US patent NO. 9,315,820) or, in the alternative, under 35 U.S.C. 103 as obvious over Duhring. Said patent publication teaches about preparation of a modified cyanobacterium (including Synechococcus, and Nostoc (see [0186])) host for the production of a chemical compound of interest having at least two production (synthesis) genes coding for a biocatalyst involved in the production of said chemical. One of the two first production genes is under the transcriptional control of a first promoter for the first production gene, whereas the other of the two first production genes is under the transcriptional control of a second promoter for the first production gene. The first promoter and second promoter are separately inducible under different conditions and the at least two first biocatalysts catalyze the same chemical reaction (see abstract). 
In [0005], Duhring teaches some of such chemical compounds may be terpenes and/or terpenoids, wherein the synthesis of said products inherently involves terpenoid or terpene synthases or genes encoding them.
In [0399], Duhring teaches construction of plasmid #1329: This construct is also based on the pVZ325a base plasmid shown in Figure 20B (having an spectinomycin/streptomycin)antibiotic resistance gene “as a leader sequence” (see 112 second rejection above) inherently being capable of  overproduction at a level of at least 1% of the total cellular protein”, see 112 second rejection above), wherein a genetic insert was generated (SEQ ID NO:26), comprising a first production gene encoding the pyruvate decarboxylase gene from Zymobacter palmae (zpPDC, SEQ ID NO:17) under the transcriptional control of the nickel-inducible nrsR-PnrsB promoter-regulator gene construct, and a second first production gene which was a codon-optimized (for cyanobacterial hosts) version of the gene encoding the pyruvate decarboxylase from Zymomonas mobilis (zmPDC(fco), SEQ ID NO:58) under the transcriptional control of the cobalt-inducible corR-PcorT promoter-regulator gene construct. 
Therefore, in view of the fact that said publication teaches the general construction of an expression construct comprising a transgene and a leader sequence to operate in a cyanobacterial host and suggests utilizing said product for production of terpenes and terpenoids whose synthesis pathway enzymes have been known in the prior art for tens and tens of years (see for example: US2002/0094557 and US2003/0175861), it is believed that Duhring’ s teachings as whole, anticipate this invention or in the least render it obvious.
Applicant is reminded that references cited regarding the monoterpene synthases shown in the last paragraph above, are not part of this rejection and are merely shown to demonstrate the level of knowledge of one of ordinary skill in the art, before the effective filing of this application.
 No claim is allowed. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651